The intervenor-respondent has obtained final orders in the Municipal Court and the execution of the warrants under said final orders with respect to the tenants herein has been stayed by stipulation of the parties until November 1, 1959. The application for a stay pending appeal from the order of the New York County Supreme Court, entered August 27, 1959, dismissing the petition is denied, without prejudice, however, to a further application by the tenants to the Municipal Court for a stay of the warrants. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ. 7 Joseph Curran, as President of National Maritime Union of America,